HUGHES, Justice
(concurring).
The judgment of the trial court should be affirmed for the simple reason that appellant was at all relevant times a resident of Travis County.
Not only appellant’s principal place of business but its sole place of business was in Travis County. Not only its principal office but its only office was in Travis County. Appellant, a domestic corporation, was, therefore, a resident of Travis County and suable there. 10 Tex.Jur., p. 631, General Venue Rule, Art. 1995, V.A.C.S., and Sec. 23 of said Article.
It is immaterial that appellant had a legal’ residence in Dallas County by reason of the recitation in its Charter and could have been sued there because a person, including a corporation, may have more than one residence for venue purposes. Pittsburg Water Heater Co. of Texas v. Sullivan, 115 Tex. 417, 282 S.W. 576.
Oddly enough appellant did not ask for transfer of this case to Dallas County where it has a legal residence but to Tarrant County where it has no residence of any character.
In my judgment we should express no opinion as to whether appellee pleaded or proved a cause of action against appellant.